This is an appeal from a Superior Court order granting the defendant’s motion for summary judgment on a claim of malicious prosecution.
Following the filing of briefs, we issued an order to the plaintiff directing him to appear before us on May 8, 1979 to show cause why his appeal ought not to be dismissed in light of Super. R. Civ. P. 56 (c) and (e) and this court’s well-established rule that, where no genuine issues of material fact *877exist, summary judgment may properly enter if dictated by applicable law. Kirby, Inc. v. Weiler, 108 R.I. 423, 425, 276 A.2d 285, 286-87 (1971).
Samuel A. Olevson, for plaintiff. Mark E. Liberati, Theodore A. Miller, for defendant.
The plaintiff, through his attorney, appeared before us on the specified date and attempted to show cause. He failed, however, to demonstrate that any genuine issues of material fact existed in the case at bar and additionally failed to excuse his failure to comply with the requirement of Super. R. Civ. P. 56(c) that a party against whom a motion for summary judgment is made, if he is to avoid the granting of the motion, must in his response set forth specific facts showing that there is a genuine issue of material fact for trial.
The plaintiff having failed to show cause why his appeal should not be dismissed, his appeal is herewith denied and dismissed, the judgment appealed from is affirmed and the case is remanded to the Superior Court.